BOGGS, Circuit Judge,
dissenting.
My views on this case were set out at length in the initial opinion of the court in this case, reported at 910 F.2d 1295 (6th Cir.1990). I continue to adhere to those views. As explained in that opinion, I believe there is evidence from which a rational jury could find, in the words of the majority on rehearing, “the defendant union’s conduct to have been arbitrary, discriminatory, or irrational.” O’Neill requires no more. See — U.S. -, 111 S.Ct. 1127, 1137, 113 L.Ed.2d 51 (1991). A rational compromise is not invidious discrimination. However, discrimination based on arbitrary use of pre-existing power relationships, which is what a jury found here, is not rational. I therefore respectfully dissent from the court’s action on rehearing.
ORDER
Nov. 18, 1991.
Upon consideration of the order amending the August 1, 1990 opinion in the above case,
And further considering that counsel for the appellant was given until November 14, 1991 to either supplement its original petition or withdraw it, and that counsel for the appellees was also given until that date to seek en banc reconsideration,
And further considering that neither party responded by the deadline date of November 14, 1991,
It is ORDERED that the appellant’s petition for rehearing en banc is rendered moot.